Citation Nr: 1027723	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-38 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
internal derangement of the left knee with hypertrophic 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Subsequently, the Board remanded this matter 
for further development in a January 2010 decision.

In December 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO. In October 2009, the 
Veteran testified during a Board hearing before the undersigned 
Veterans Law Judge at the RO. Transcripts of both hearings are of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

During the entire period on appeal, the Veteran's residuals of 
internal derangement of the left knee with hypertrophic 
degenerative arthritis were not manifested by flexion limited to 
30 degrees or less, extension limited to any degree, objective 
evidence of recurrent subluxation or lateral instability, 
ankylosis, dislocated or removed semilunar cartilage, impairment 
of the tibia and fibula, or genu recurvatum. 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of internal derangement of the left knee with hypertrophic 
degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in November 
2006 and August 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental statement 
of the case was issued in May 2010.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

In Dingess/Hartman the Court found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the November 2006 correspondence.   In view of the above, the 
Board finds that the notice requirements pertinent to the issue 
on appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to this matter have been requested and obtained and VA 
examinations provided.  The Board finds that the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of any notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion should 
be considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction with 
the diagnostic code provisions predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Factual Background and Analysis

The Veteran contends that his residuals of internal derangement 
of the left knee with hypertrophic degenerative arthritis is more 
severe than indicated by his 10 percent disability rating.  
Historically, the Veteran was granted service connection for 
residuals of internal derangement of the left knee in an October 
1959 rating decision when he was awarded a noncompensable 
disability rating, effective July 23, 1959.  In a March 1973 
rating decision, the Veteran's disability rating was increased to 
10 percent, effective December 7, 1972.  In October 2006, the 
Veteran filed this claim for increase.  

With respect to the Veteran's left knee, the RO has rated the 
Veteran's disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5003, evaluations for degenerative 
arthritis established by X-ray findings shall be rated on the 
basis of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  If, however, 
rating on this basis results in a noncompensable evaluation, the 
Veteran shall be awarded a 10 percent evaluation for each major 
joint or group of minor joints affected by limitation of motion, 
to be combined but not added.  Limitation of motion affecting the 
joint or group of joints must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Moreover, in the absence of any limitation of 
motion, X-ray evidence showing involvement of 2 or more major 
joints or 2 or more minor joint groups warrants a 10 percent 
rating, and the same with occasional incapacitating exacerbations 
warrants a 20 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 
5003. 

Diagnostic Code 5260 addresses limitation of motion with respect 
to flexion.  Flexion limited to 60 degrees warrants a 0 percent 
rating; flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of motion with respect 
to extension.  Extension limited to 5 degrees warrants a 0 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.

Separate ratings are assigned where the Veteran has both a 
limitation of flexion and a limitation of extension of the same 
knee to adequately compensate the Veteran for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

Several other Diagnostic Codes are potentially applicable to the 
Veteran's left knee disability.  Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating requires moderate impairment due to recurrent subluxation 
or lateral instability.  Severe impairment due to recurrent 
subluxation or lateral instability results in a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A veteran who has instability and arthritis of the knee may be 
evaluated separately under Diagnostic Codes 5257 and 5003; 
receipt of a percentage rating under both Diagnostic Codes does 
not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Pursuant to Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is warranted for favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  In 
flexion between 10 and 20 degrees warrants a rating of 40 
percent, while in flexion between 20 and 45 degrees warrants a 
rating of 50 percent.  A 60 percent rating is warranted only for 
extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5258 provides for a 20 percent rating for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 10 percent rating is assigned 
to cartilage, semilunar, removal of, symptomatic under Diagnostic 
Code 5259.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  For 
impairment of the tibia and fibula, Diagnostic Code 5262 requires 
malunion with slight knee or ankle disability for a 10 percent 
rating, malunion with moderate knee or ankle disability for a 20 
percent rating, and malunion marked knee or ankle disability for 
a 30 percent rating.  Nonunion of the tibia and fibula with loose 
motion requiring a brace merits a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Finally, a 10 percent rating is 
warranted for genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated) 
pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic 
Code 5263.

A January 2007 X-ray study at a VA clinic showed severe 
degenerative changes of the Veteran's left knee joint, including 
the main knee joint compartment as well as the patellofemoral 
joint.  A January 2007 VA medical record noted that the Veteran 
complained of pain and stiffness in the left knee for several 
years and that it had worsened.  His symptoms were relieved with 
glucosamine chondroitin.  Examination disclosed crepitus and 
decreased range of motion in the left knee though the actual 
measurements were not transcribed onto the record.  Assessment 
was left knee arthralgia likely due to degenerative joint 
disease.  The Veteran was to continue use of glucosamine 
chondroitin.  

The Veteran underwent a VA fee-basis examination in August 2007.  
He complained of pain, weakness, stiffness, swelling and giving 
way of his left knee.  The Veteran described the left knee pain 
as constant, local, aching, and a 10 on a pain scale of 1 to 10.  
He said that the pain could be elicited by physical activity, was 
relieved by medication (glucosamine sulfate), and did not prevent 
him functioning.  The Veteran's gait was abnormal, his left leg 
limped, and he required a cane for ambulation.

On examination, range of motion of the left knee was measured as 
flexion to 90 degrees with extension at 0 degrees.  The examiner 
wrote that the left knee joint function was additionally limited 
by pain, fatigue, weakness, and lack of endurance with repetitive 
use but not by any measureable range of motion.  Joint function 
was not limited by incoordination with repetitive use.  
Functional impairment was noted as an inability to walk without 
medication.  Stability tests of the anterior and posterior 
cruciate ligaments and of the medial and lateral collateral 
ligaments of the left knee were within normal limits.  The medial 
and lateral meniscus test of the left knee also was within normal 
limits.  The left knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding of 
movement.  There was no locking pain or genu recurvatum, but 
examination of the left knee did reveal crepitus.  An examination 
of the feet revealed no signs of abnormal weight bearing.  

Diagnosis remained constant for internal derangement of the left 
knee with hypertrophic degenerative arthritis with subjective 
pain, weakness, stiffness, limited range of motion, and 
crepitation.  The examiner found that the effect of the left knee 
disability on the Veteran's daily activity was normal.  

According to a September 2007 VA outpatient medical record, the 
Veteran only complained of left knee pain when he walked.  

During a RO hearing in December 2007, the Veteran testified that 
he was not sure whether his left knee disability had worsened 
over the years, but he was sure that it had not improved.  He 
said that he needed an over-the-counter medication or he would 
not be able to stand or walk.  (See transcript at p. 2).

A January 2008 VA geriatric clinic record noted that the Veteran 
felt that his left knee condition had resolved.  It was noted 
that the Veteran attributed this development to an over-the-
counter medication which the staff physician identified as 
probably glucosamine chondroitin.

A February 2008 VA bone imaging study showed areas of increased 
radiotracer uptake in the knees, such as the medial femoral 
condyle, which likely represented degenerative disease.  

During a September 2008 visit to a VA clinic, the Veteran was 
told to continue his use of the over-the-counter glucosamine with 
chondroitin for left knee pain as he had reported excellent 
results.  

During a Board hearing in October 2009, the Veteran testified 
that he took medication because his left knee hurt all the time 
and that basically he was crippled for life.  He also testified 
that sometimes he fell because his knee gave out or he had to 
stop walking because of knee pain.  (See transcript at pp. 4, 6-
7).

The Veteran underwent a VA joints examination in March 2010.  He 
complained of pain, swelling, giving way, and fatigability due to 
the left knee.  He said he had flare-ups twice a year for three 
days when lifting when he was unable to walk.  The Veteran did 
not use assistive devices, such as a cane.  

On examination, passive range of motion of the left knee measured 
flexion to 110 degrees with resistance and on repetition.  
Extension measured full at 0 degrees on passive range of motion 
with resistance and on repetition.  There was no evidence of 
pain, fatigue, weakness, lack of endurance, instability or 
incoordination with three repeated testings or any additional 
loss of joint function or motion with use due to repeated 
testings.  The examiner noted that he could only speculate about 
any functional impairment from flare-ups due to an inconsistent 
patient history.  Stability tests of the anterior and posterior 
cruciate ligaments and of the medial and lateral collateral 
ligaments of the left knee were within normal limits.  The medial 
and lateral meniscus test of the left knee also was within normal 
limits.  The left knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, or guarding of movement.  
There was no locking pain and no notation of crepitus.  X-ray 
studies of the left knee revealed no acute fractures or 
dislocations, but significant knee joint degeneration with loss 
in height of the joint spaces and evidence of marginal spurring.  
The examiner noted a mild interval worsening of the left knee 
joint degeneration when compared to the prior study in January 
2007.  There was no radiographic evidence of significant joint 
effusion.  Diagnosis was stable, chronic left knee severe 
degenerative joint disease.

With respect to this left knee condition, the Board finds that 
entitlement to a rating in excess of 10 percent for limitation of 
motion is not warranted.  The Veteran's flexion in August 2007 
was limited to 90 degrees, while his flexion in March 2010 was 
limited to 110 degrees.  He had full extension during both VA 
examinations.  As these findings were consistent with repetition, 
there was no additional range of motion loss due to pain, 
weakness, fatigue, incoordination, or lack of endurance.  The 
Veteran's left knee condition thus does not satisfy the criteria 
for a rating in excess of 10 percent under Diagnostic Code 5260, 
which requires flexion limited to 30 degrees or less, or 
Diagnostic Code 5261, which requires extension limited to 15 
degrees or more, at any time during the period on appeal. 

A rating in excess of 10 percent for the Veteran's left knee 
disability also is not warranted under any alternative Diagnostic 
Code.  The evidence of record does not show the presence of 
ankylosis in the left knee, rendering Diagnostic Code 5256 
inapplicable. 

Further, a separate compensable rating for the Veteran's left 
knee condition is not warranted under any Diagnostic Code.  The 
Veteran's VA examinations in August 2007 and March 2010 revealed 
no lateral instability or episodes of recurrent subluxation.

Accordingly, no separate compensable rating is merited under 
Diagnostic Code 5257.  Diagnostic Codes 5258 and 5259 also are 
inapplicable, as there is no evidence that cartilage in the 
Veteran's left knee has been removed or dislocated.  No basis for 
a separate compensable rating pursuant to Diagnostic Code 5262 
exists because there is no finding of impairment of the tibia and 
fibula of the left leg.  Finally, consideration of Diagnostic 
Code 5263 is inappropriate since the Veteran has not been 
diagnosed with genu recurvatum.

Notwithstanding the foregoing, examination findings in August 
2007 showed that the Veteran's left knee motion was clearly 
limited by pain.  VA has rated the Veteran's service-connected 
left knee disability for arthritis of the left knee under the 
provisions of Diagnostic Code 5003 for limitation of motion.  
DeLuca, 8 Vet. App. at 206-07.  As noted above, Diagnostic Code 
5003 requires that degenerative arthritis be established by X-ray 
findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the joint, 
even if there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

As noted above, the medical evidence of record contains several 
references to X-ray evidence of severe degenerative changes of 
the left knee joint.  Accordingly, the Board finds that the 
Veteran's 10 percent rating for painful arthritis of the left 
knee with some indication of limitation of motion which is less 
than compensable under Diagnostic Codes 5260 and 5261 should be 
continued.  There is no evidence in the record of occasional 
incapacitating exacerbations to warrant a higher, or 20 percent, 
rating under Diagnostic Code 5003.

Moreover, the Board observes that the 10 percent rating assigned 
herein for arthritis under Diagnostic Code 5003 for the left knee 
contemplates the effects of the Veteran's complaints of pain, 
swelling, weakness, and lack of endurance; in fact, Diagnostic 
Code 5003 mandates that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or, in this 
case, painful motion.  Accordingly, application of the DeLuca 
factors and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
support the grant of a rating in excess of 10 percent in this 
appeal.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the preponderance of the evidence does not support a 
rating in excess of 10 percent for residuals of internal 
derangement of the left knee with hypertrophic degenerative 
arthritis for the entirety of the appeal period.  The Board also 
has considered whether the application of "staged ratings" 
would be in order.  See Hart, 21 Vet. App. at 505.  However, the 
results of the 2007 and 2010 VA examinations as well as VA 
treatment records found in the claims file show no identifiable 
period of time since the Veteran filed for an increase, during 
which the Veteran's service-connected left knee disability was 
shown to be in excess of the assigned disability rating.  In 
fact, a comparison of the findings from both VA examinations 
suggests the possibility that the Veteran's left knee condition 
may be improving marginally, such as with range of motion 
measurements and detection of crepitus.

In addition, the Veteran's disability does not warrant referral 
for extra-schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular disability rating is 
appropriate.  Thun v. Peake, 22 Vet.  App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

In the present case, the Veteran's symptoms associated with his 
service-connected residuals of internal derangement of the left 
knee with hypertrophic degenerative arthritis have been 
demonstrated to possibly include degenerative changes, pain, 
limited motion, instability, and an unsteady gait.  These 
symptoms are contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2009).  Thus, 
his left knee disability picture is contemplated by the rating 
schedule, and the assigned schedular rating is, therefore, 
adequate.

In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be made.  The 
governing norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, there is no evidence of an 
exceptional disability picture.  The record does not reflect, nor 
does the Veteran himself contend, that his residuals of internal 
derangement of the left knee with hypertrophic degenerative 
arthritis require frequent periods of hospitalization.

Moreover, marked interference with employment is not shown.  In 
this regard, the Board notes that the Veteran informed the March 
2010 VA examiner that he was retired.  Essentially, there has 
been no evidence presented which indicates that the Veteran's 
service-connected left knee disability has interfered with his 
ability to maintain or obtain employment.  Referral for an extra-
schedular rating, therefore, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, a rating in excess of 10 percent for residuals of 
internal derangement of the left knee with hypertrophic 
degenerative arthritis is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for residuals of 
internal derangement of the left knee with hypertrophic 
degenerative arthritis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


